United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5042                                               September Term, 2020
                                                                     1:20-cv-03659-UNA
                                                     Filed On: July 15, 2021
Beck, Reverend Doctor, PhD,

             Appellant

      v.

Merrick B. Garland, United States Attorney
General, et al.,

             Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Millett and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                    Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion to
appoint counsel, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s December 30,
2020 order dismissing appellant’s complaint without prejudice be affirmed. Apart from
asserting that the well-established doctrines of judicial immunity, see, e.g., Mireles v.
Waco, 502 U.S. 9, 11 (1991), and prosecutorial immunity, see, e.g., Imbler v.
Pachtman, 424 U.S. 409, 427 (1976), are fundamentally unjust, appellant has raised no
argument to challenge the district court’s conclusion that the judges and prosecutors
named as defendants in his complaint were entitled to immunity from his claims for
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5042                                                September Term, 2020

damages. In addition, appellant has not addressed the district court’s holding that
venue is improper in the District of Columbia for appellant’s claims against the federal
defendants pursuant to the Federal Tort Claims Act, and for all claims against the
Minnesota defendants. See United States ex rel. Totten v. Bombardier Corp., 380 F.3d
488, 497 (D.C. Cir. 2004) (arguments not raised on appeal are forfeited).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2